Citation Nr: 9921209	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-21 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to an increased evaluation for postoperative bony 
exostosis, right foot, with arthrodesis of first tarsal-
metatarsal joint, with traumatic arthritis and tenderness, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for degenerative arthritis 
of the lumbar spine.

3.  Entitlement to service connection for degenerative arthritis 
of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1967 to April 1969.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a December 1996 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO continued the 
10 percent disability evaluation for postoperative bony 
exostosis, right foot, with arthrodesis of first tarsal-
metatarsal joint, with traumatic arthritis and tenderness and 
denied service connection for degenerative arthritis of the 
lumbar spine and right leg.  The Board remanded these claims in 
May 1998.  The requested development has been accomplished, 
including the association of the Social Security Administration 
disability benefits records, and the case has been returned to 
the Board for further appellate review.

Review of the record reveals that the RO expressly considered 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
This regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be inadequate, 
the field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  The 
governing criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (hereinafter "the Court")) 
has held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
has further held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The Board has reviewed the record with 
these mandates in mind and finds no basis for further action on 
this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Postoperative bony exostosis, right foot, with arthrodesis of 
first tarsal-metatarsal joint, with traumatic arthritis and 
tenderness is currently manifested by moderately severe 
impairment.

2.  A service-connected disability is not the direct or proximate 
cause of degenerative arthritis of the lumbar spine.  

3.  A service-connected disability is not the direct or proximate 
cause of degenerative arthritis of the right leg.



CONCLUSIONS OF LAW

1.  Postoperative bony exostosis, right foot, with arthrodesis of 
first tarsal-metatarsal joint, with traumatic arthritis and 
tenderness is 20 percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. Part 4, Diagnostic Code 5283 (1998).

2.  Degenerative arthritis of the lumbar spine is not proximately 
due to or the result of a service-connected disability.  
38 C.F.R. § 3.310 (1998).

3.  Degenerative arthritis of the right leg is not proximately 
due to or the result of a service-connected disability.  
38 C.F.R. § 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluation

The appellant claims that the pain in his right foot has 
worsened.

The Board finds that the appellant has submitted evidence which 
is sufficient to justify a belief that his claim for an increased 
evaluation for postoperative bony exostosis, right foot, with 
arthrodesis of first tarsal-metatarsal joint, with traumatic 
arthritis and tenderness is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  That is, his assertion that his service-connected 
disability has worsened raises a plausible claim.  See Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  The appellant has 
been recently examined and his medical records have been 
obtained.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  All relevant facts on this issue have been properly 
developed and the duty to assist has been met.  38 U.S.C.A. 
§ 5107(a).

Service connection for bony exostosis, right foot with 
arthrodesis of first tarsal-metatarsal joint with traumatic 
arthritis and tenderness was granted by means of a July 1986 
rating decision and assigned a 10 percent disability evaluation.

The appellant underwent a VA examination in December 1996.  The 
appellant reported that the pain in his right foot had worsened.  
Examination of the right foot revealed elevation of the arch.  
The VA examiner noted that the appellant had a tendency to stand 
with the foot cocked into varus slightly.  The heel cords were 
straight.  The foot aligned well when the appellant walked 
backwards and forward.  The dorsum of the right foot showed a 
well-healed surgical scar, which was two and three-quarters 
inches over the tarsal metatarsal articulation.  The VA examiner 
stated that there was a bony irregularity deep to the scar.  The 
VA examiner stated that the area was not manipulated because of 
producing discomfort.  X-rays taken of the appellant's right foot 
revealed the joint at the first metatarsal (cuneiform) joint to 
be irregular.  The VA examiner stated that the elements of the 
joint were passing in such a direction that it was impossible to 
tell whether the joint was completely fused or not.  The VA 
examiner stated that he did not believe that the appellant's 
right foot problems were completely resolved.

In March 1997, the appellant had an RO hearing.  He stated that 
when he walked on his foot, half the time he would walk on the 
side of it.  He stated that his walking was limited because of 
pain in his foot.  The appellant stated that the pain had been 
worsening over time.  He stated that he wore supports in his 
shoes but that he had eventually worn out the supports.  He 
stated that he did not get new ones because the supports did not 
help much.  The appellant stated that he took medication for the 
pain in his foot four times per day.  He stated that he could not 
stand for very long.  The appellant's wife stated that the 
appellant could not wear boots anymore because he could not get 
his foot into them.  She stated that the appellant stumbled a lot 
when he was walking and that he could only walk short distances.

In the May 1995 remand, the Board noted that the examiner, who 
conducted the December 1996 examination, stated that when 
reviewing x-rays of the right foot that he was unable to tell 
whether the appellant's first metatarsal joint was fused or not.  
The Board asked that the appellant's claims file be referred to 
that VA examiner and for him to state whether additional testing 
was necessary or not.  In a June 1998 statement, the VA examiner 
stated that a computerized axial tomography of the first 
metatarsal cuneiform articulation could crystallize the opinion 
as to whether the joint had fused or not.  He stated that the 
procedure was non-invasive, non-painful, and would not be 
contraindicated.  The VA examiner stated that it was his opinion 
that this would serve to answer the pain that the appellant had 
in the area on a mechanical basis.  He stated that if fusion had 
not occurred, the area would be more likely to be a source of 
pain than if the fusion had occurred.  The VA examiner noted that 
the appellant had reported increased pain in his right foot and 
that regardless of whether fusion occurred or not, the appellant 
had pain which must be considered.

A CT scan of the right lower extremity was done in December 1998.  
It was noted that at the area of attempted fusion of the first 
metatarsal to the cuneiform there was an incomplete bony union.  
There was evidence of osteophyte formation and bony sclerosis, 
and a lucency was identified across the region.  No other 
abnormalities were identified.  There was a near normal anatomic 
alignment maintained at the area of fusion.  The impression was 
nonunion at the attempted fusion site of the first metatarsal to 
the cuneiform.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).

Malunion or nonunion of the tarsal or metatarsal bones warrant a 
10 percent disability evaluation when the disability is moderate, 
a 20 percent disability evaluation when the disability is 
moderately severe, and a 30 percent disability evaluation when 
the disability is severe.  38 C.F.R. Part 4, Diagnostic Code 5283 
(1998).  When there is actual loss of use of the foot, a 
40 percent disability evaluation will be assigned.  Id. at Note.

After having reviewed the evidence of record, the Board finds 
that the evidence supports the assignment of a 20 percent 
disability evaluation.  The appellant underwent a VA examination 
in December 1996.  The appellant reported that his right foot 
pain was worse.  The VA examiner noted that the right foot was 
not manipulated because of the discomfort in the appellant's 
right foot.  The VA examiner noted that the right foot had an 
elevated arch and that the appellant had a tendency to stand with 
the foot cocked into varus slightly.  In March 1997, the 
appellant testified that because of pain, he walked on the side 
of his foot.  He stated that the pain had been worsening over 
time.  He stated that he took medication for the pain four times 
per day.  The appellant's wife stated that the appellant had 
problems walking because of the pain.

In a June 1998 statement, a VA examiner stated that a 
computerized axial tomography of the appellant's right foot would 
determine if fusion had been successful from the surgery 
conducted in service.  The VA examiner stated that if fusion had 
not occurred, the nonunion would be a source of pain.  A CT scan 
of the appellant's right foot taken in December 1998 revealed 
that the appellant had nonunion of the first metatarsal to the 
cuneiform.

Here, the Board finds that the application of 38 C.F.R. § 4.7 
(1998) is raised by the evidence.  Where there is a question as 
to which of the two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Id.  The 
appellant has described worsening pain in his right foot.  In a 
June 1998 opinion, the VA examiner stated that if fusion was not 
successful as to the first metatarsal joint that such would 
account for the appellant's complaints of pain.  A December 1998 
CT scan substantiated that fusion had not occurred.  The Board 
finds that the appellant's postoperative bony exostosis, right 
foot, with arthrodesis of first tarsal-metatarsal joint, with 
traumatic arthritis and tenderness more nearly approximates the 
20 percent disability evaluation under Diagnostic Code 5283.  

An evaluation in excess of 20 percent is not warranted.  The 
evidence has not established that the appellant's postoperative 
bony exostosis, right foot, with arthrodesis of first tarsal-
metatarsal joint, with traumatic arthritis and tenderness severe 
or that he has lost the use of his foot.  See 38 C.F.R. Part 4, 
Diagnostic Code 5283 and Note.  The evidence has established that 
the appellant's service-connected disability is no more than 
moderately severe.

Additionally, the Board has considered the appellant's claim for 
an increased evaluation under DeLuca v. Brown, 8 Vet. App. 202 
(1995); however, Diagnostic Code 5283 is "not predicated on loss 
of range of motion, and thus [38 C.F.R.] §§ 4.40 and 4.45, with 
respect to pain, do not apply" to the appellant's claim.  
Johnson v. Brown, 9 Vet. App 7, 11 (1996) (discussing Diagnostic 
Code 5257, which addresses instability of the knee).  Thus, the 
Board has not considered DeLuca as to the appellant's claim for 
an increased evaluation.

The appellant is competent to report his symptoms and state that 
his postoperative bony exostosis, right foot, with arthrodesis of 
first tarsal-metatarsal joint, with traumatic arthritis and 
tenderness has worsened.  To the extent that he stated that his 
disability was worse than the 10 percent evaluation granted, it 
was true in that the Board has determined that a 20 percent 
evaluation is warranted.  The medical findings, however, do not 
support an evaluation in excess of 20 percent.  The Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the appellant's 
statements, even if sworn, in support of a claim for monetary 
benefits.  Taking the appellant's contentions into account and 
the medical findings, an evaluation in excess of 20 percent is 
not warranted.  To this extent, the preponderance of the evidence 
is against his claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 1991).  

II.  Service connection

Under 38 C.F.R. § 3.310(a) (1998), service connection shall be 
awarded when a disability is "proximately due to or the result 
of a service-connected disease or injury . . . ."  A claim for 
secondary service connection, like all claims, must be well 
grounded.  38 U.S.C.A. § 5107(a); Reiber v. Brown, 7 Vet. App. 
513, 516 (1995).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded 
claim for secondary service connection requires evidence of a 
current disability as provided by a medical diagnosis, a service-
connected disease or injury, and competent evidence providing a 
nexus between the two.

The Board notes that it views the issue of well-groundedness in a 
vacuum.  The appellant has alleged that he has degenerative 
arthritis in his right leg and lumbar spine due to his service-
connected postoperative bony exostosis, right foot, with 
arthrodesis of first tarsal-metatarsal joint, with traumatic 
arthritis and tenderness.  In a February 1997 statement, Dr. 
Robert L. Wilson stated that the appellant's lumbar spine and 
right leg arthritis may be related to an abnormal gait caused by 
the appellant's right foot injury.  

When determining whether a claim is well grounded, the evidence 
submitted in support of the claim must be accepted as true; 
however, once well-groundedness is established, the weight and 
credibility of the evidence must be assessed.  Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  The Board finds that Dr. 
Wilson's opinion, if accepted as true, is sufficient to establish 
a well-grounded claim for service connection for degenerative 
arthritis of the lumbar spine and right leg as being secondary to 
service-connected postoperative bony exostosis, right foot, with 
arthrodesis of first tarsal-metatarsal joint, with traumatic 
arthritis and tenderness.  38 U.S.C.A. § 5107(a).  

However, there is another standard that must be addressed; the 
benefit of the doubt.  When all the evidence is assembled, the 
Secretary, is then responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In 
reaching the merits determination, truthfulness and credibility 
are no longer assumed.

The Board finds that the preponderance of the evidence is against 
the appellant's claim that degenerative arthritis of the lumbar 
spine and right leg are proximately due to or the result of the 
service-connected postoperative bony exostosis, right foot, with 
arthrodesis of first tarsal-metatarsal joint, with traumatic 
arthritis and tenderness.  It must be noted that the diagnoses of 
degenerative arthritis of the lumbar spine and right leg are not 
in controversy.  The Board will address only that evidence which 
discusses the etiology of the appellant's degenerative arthritis 
of the lumbar spine and right leg.

As stated above, Dr. Wilson stated that the lumbar spine and 
right leg arthritis "may be related to an abnormal gait caused 
by his right foot injury."  Dr. Wilson made no other findings.  
The appellant underwent a VA examination in December 1996.  
There, the VA examiner examined the appellant and stated, "I do 
not believe that the involvement of the right foot, in any way, 
accounts for this patient's degenerative changes along the axial 
skeleton, or the major joints (shoulder-leg-spine)."  The Board 
finds that Dr. Wilson's speculative opinion is outweighed by the 
opinion expressed by the VA examiner.  The VA examiner made a 
definite determination that the appellant's postoperative bony 
exostosis, right foot, with arthrodesis of first tarsal-
metatarsal joint, with traumatic arthritis and tenderness in no 
way caused degenerative arthritis of the lumbar spine and right 
leg.  Dr. Wilson's determination that the degenerative arthritis 
"may be related" to the service-connected disability is 
indefinite and although it can well ground the claim, it cannot 
establish service connection for degenerative arthritis of the 
lumbar spine and right leg as secondary to the service-connected 
postoperative bony exostosis, right foot, with arthrodesis of 
first tarsal-metatarsal joint, with traumatic arthritis and 
tenderness.  The Board finds that the negative evidence 
preponderates the positive evidence.  Other than these two 
opinions, there is no other medical evidence which addressed the 
etiology of the appellant's degenerative arthritis.

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a contrary 
conclusion, it must state its reasons and bases and be able to 
point to a medical opinion other than the Board's own, 
unsubstantiated opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  The Board has based its decision that the 
preponderance of the evidence is against Dr. Wilson's opinion on 
the December 1996 VA examiner's opinion for the reasons stated 
above.  See id.  The Board notes that the Court has not adopted a 
treating physician rule which gives the opinion of a treating 
physician greater weight in evaluating veterans' claims and which 
would give Dr. Wilson's opinion more probative weight than that 
of the VA examiner's.  See Harder v. Brown, 5 Vet. App. 183, 189 
(1993); Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).

Finally, the appellant and his wife have stated and testified 
that the appellant's degenerative arthritis of the lumbar spine 
and right leg are related to his postoperative bony exostosis, 
right foot, with arthrodesis of first tarsal-metatarsal joint, 
with traumatic arthritis and tenderness.  The appellant and his 
wife are not competent to state the etiology of the appellant's 
degenerative arthritis of the lumbar spine and right leg, as that 
requires a medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

The preponderance of evidence is against the appellant's claim 
for service connection for degenerative arthritis of the lumbar 
spine and right leg as being secondary to service-connected 
postoperative bony exostosis, right foot, with arthrodesis of 
first tarsal-metatarsal joint, with traumatic arthritis and 
tenderness, and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b).



ORDER

A 20 percent evaluation for postoperative bony exostosis, right 
foot, with arthrodesis of first tarsal-metatarsal joint, with 
traumatic arthritis and tenderness is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  Service connection for degenerative arthritis of the 
lumbar spine and degenerative arthritis of the right leg is 
denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

